NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

CHICAGO TITLE INSURANCE                  )
COMPANY, a Nebraska corporation,         )
                                         )
               Petitioner,               )
                                         )
v.                                       )    Case No. 2D18-877
                                         )
GASPAR'S PASSAGE, LLC, an                )
Ohio limited liability company,          )
                                         )
               Respondent.               )
                                         )

Opinion filed September 5, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Pasco County;
Gregory G. Groger, Judge.

Martin S. Awerbach and Michael A.
Cohn of Awerbach | Cohn,
Clearwater, for Petitioner.

William P. Cassidy, Jr. and James
Jeffrey Burns of Johnson & Cassidy,
P.A., Tampa, for Respondent.



PER CURIAM.

               Denied.


NORTHCUTT, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.